Title: To Thomas Jefferson from Thomas Barclay, 7 May 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 7 May 1792. He sends this letter and those of 31 Mch. and 10 and 15 Apr. by a vessel bound for New York.—There is no foundation to the report that Muley Hussein was proclaimed Emperor in the province of Rif. Muley Slema renewed his request for a loan from the consuls in Tangier and hinted that in the event of noncompliance he would resort to naval warfare and expel them from the country. He also wrote a letter to the French consul general M. De Rocher asking him to go from hence to meet him in Morocco.—The highly respected Saint “who lives at the Sanctuary of Wazan” went to Fez to convince the “Chiefs of the people,” who were meeting there instead of at the intended convention at the sanctuary of Muley Idris, to rescind their declaration in favor of Muley Slema. Muley Slema appointed a new governor of Tangier and its dependencies and dispatched a party of 30 horsemen commanded by one of his sons to enforce an order directing the governor of Rabat to proclaim him Emperor and to send him the money in the treasury. This party arrived in Rabat on 14 Apr. and, though supported by “Cayde L’Abbas, a man of some Consequence, and several of his adherents,” it encountered opposition from a number of the inhabitants who slew L’Abbas and eight or ten other important townsmen. Muley Teib, “a Brother of Suliman by the Mother as well as by the Father,” took advantage of the confusion to enter Rabat at the head of 700 men and proclaim Muley Suliman Emperor. In the meantime the chiefs at Fez solemnly declared that “as Ischem and Slema had cooperated with Christians against their Brother Yezid, when that prince had declared himself the head and protector of the Religion of the Muselmans, neither of them were worthy of governing, and therefore themselves and their posterity should for ever be rendered incapable of the Succession.” After moving from the sanctuary at Wazan to the one near Teutan in consequence of this declaration, Muley Slema notified the people of Tetuan that he expected to observe Ramadan with them. The people of Tetuan and Tangier both refused to admit Muley Slema, and the latter city, from which the governor appointed by Muley Slema fled on 24 Apr., now awaits the arrival of Hamet Abd Sadack, the Basha appointed by Muley Suliman. Muley Slema’s fortunes are so low that they can only be retrieved by the death of the other four brothers contending for  the imperial succession.—Muley Suliman plans to march north with 30,000 men and will probably be proclaimed Emperor in Tangier and Teutan even before his arrival, “so much are the people at the Moment prepossessed in his favor.” Muley Ischem remains in the kingdom of Morocco and threatens to invade the kingdom of Fez with 40,000 men, but will probably be deterred for four to six weeks because so many people are involved in the harvest. The whereabouts of Rachmani are uncertain but he is operating independently of Muley Ischem.—There have been tumults in Tetuan and it is also endanged by marauding mountaineers. All is quiet at Tangier where the Caydes have declared that any Moor insulting a Christian consul shall be executed. He has learned nothing certain about Tahar Fenis and doubts he is with Muley Slema.—Francis Chiappe wrote that he would leave soon for Wazan, and requested sundry articles from here which have been sent. Barclay told him not to mention anything about U.S. affairs in Wazan, and he gave the same instructions to Joseph Chiappe of Mogadore prior to his leaving to meet Muley Ischem at Morocco, “as I had some reason to believe his zeal would have led him to do what I wanted to avoid.”—[P.S. 10 May 1792] Muley Suliman has been proclaimed Emperor in Tangier and Tetuan. Fenis is at the sanctuary of Wazan and his property is in the magazines of Muley Suliman at Larach.
        